Mason, J.,
delivered the opinion of this court.
We find no errror in the decree of the court below. The application for a sale was not made till after default by the mortgagor, and therefore no sale could take place till after such default. By reference to the act of 1833, ch. 181, sec. 2, the court is only restricted in fixing the time for a sale, “ to one of the periods limited in said conveyance for the forfeiture of said mortgage.”
The act further provides, that the court shall prescribe such terms of sale as shall seem proper. Under this authority it was clearly within the power of the court to direct, as one of the terms of sale, that the property should be sold for cash.
The mortgage itself fixes the time for the payment of the money, and therefore the mortgagor can have no good reason to complain that further notice was not given to him.
We think the decree should be affirmed.
Decree affirmed, with costs.